United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-3398NE
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Ronald G. Frazier, Sr.,                 *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: February 9, 1999
                                Filed: February 18, 1999
                                 _____________

Before FAGG and HANSEN, Circuit Judges, and ROSENBAUM,* District Judge.
                           _____________

PER CURIAM.

       Ronald G. Frazier, Sr. appeals his conviction for assault with a dangerous
weapon with intent to do bodily harm in violation of 18 U.S.C. §§ 113(a)(3) and 1153
(1994). Frazier contends his federal conviction violates the Double Jeopardy Clause
because the Winnebago Tribal Court previously convicted Frazier for assault and the
same conduct forms the basis for both convictions. We decline to consider Frazier’s
contention, however, because Frazier failed to raise his double jeopardy claim in the
district court. See United States v. Goodwin, 72 F.3d 88, 91 (8th Cir. 1995) (“Double

      *
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
jeopardy claims may not be raised for the first time on appeal”); see also United
States v. Santana, 150 F.3d 860, 863-64 (8th Cir. 1998) (same). We thus affirm
Frazier’s conviction. We also grant Frazier’s motion to supplement the record.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-